Citation Nr: 1534917	
Decision Date: 08/14/15    Archive Date: 08/20/15

DOCKET NO.  11-20 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1950 to November 1953.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Cleveland, Ohio, Department of Veterans Affairs (VA) Regional Office (RO) that, inter alia, denied service connection for a back disability.  His file is now in the jurisdiction of the Roanoke, Virginia, RO.  In September 2014, he testified at a Board hearing before the undersigned; a transcript is included in the record.  This matter was previously before the Board in December 2014, when it was remanded for additional development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Resolving all reasonable doubt in favor of the Veteran, the criteria for the establishment of service connection for a back disability have been met.


CONCLUSION OF LAW

Service connection for degenerative arthritis of the thoracolumbar spine is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  However, inasmuch as the benefit sought is being granted, there is no reason to belabor the impact of the VCAA on this matter; any notice error or duty to assist omission is harmless.

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  To establish service connection for a claimed disability, there must be evidence of: (1) a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on analysis of the evidence of record and evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Certain chronic diseases (such as arthritis) will be presumed to have been incurred in service if manifested to a compensable degree of at least 10 percent disabling within one year after service.  38 U.S.C.A. § 1101, 1112, 1113; 38 C.F.R. § 3.307, 3.309(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all of the evidence in the Veteran's record.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran seeks service connection for a back disability, based on an alleged injury while serving on active duty during the Korean War.  (See, e.g., December 2010 Notice of Disagreement, describing "a bad fall off [a] mountain.")  The claim was denied by the RO because the neither the incident described, nor any treatment for back pain or injury, is documented in the available service treatment records (STRs).  However, when this matter was previously before the Board, it was noted that the service treatment records available in the record were very sparse, (consisting of, in their entirety, 10 pages total covering only November 1953 treatment records and his discharge examination of that same month), and that records of alleged treatment at Percy Jones Army Hospital and the hospital at Fort Bragg had not been requested.  Consequently, development for additional records was ordered.

On remand, the AOJ requested the Veteran's entire personnel and medical file from the National Personnel Records Center (NPRC), as well as any 1953 treatment records from Fort Bragg and Percy Jones Army Hospitals.  NPRC responded that the Veteran's records were destroyed in the July 1973 fire at that facility.  The only information available (from an alternate source) was a Department of the Office of the Surgeon General report, compiled from hospital impatient admission cards, indicating that the Veteran was admitted to Percy Jones Army Hospital in September 1953 for unspecified treatment.  This evidence supports the Veteran's testimony at the September 2014 Board hearing, and the injury described is consistent with the circumstances, conditions, or hardships of his confirmed combat service.  Thus, the Board finds no reason to question the Veteran's credibility in this respect with respect to the alleged injury in service, which is conceded.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); see also DD 214 (noting award of Combat Infantryman's Badge).

What remains to be resolved is whether there is a nexus to service between the conceded injury in service and the current disability, diagnosed as degenerative arthritis of the thoracolumbar spine.  The record contains an October 2014 positive nexus opinion from the Veteran's treating physician, in which he opined that the Veteran's current back disability was, in his medical opinion, related to the (conceded) events in service as described by the Veteran.  (While this opinion lacks a detailed rationale, it may nonetheless be inferred from the language used that the positive nexus opinion was based on the physician's expertise as applied to the Veteran's current disability and (credibly) stated medical history.)  

On remand, the AOJ obtained a VA medical opinion.  On March 2015 VA examination, the examiner stated that he was unable to provide a medical nexus opinion due to the unavailability of the Veteran's STRs.  Thus, the VA opinion is evidence neither in support of nor against the Veteran's claim.

Consequently, although terse, the private nexus opinion is the only nexus opinion of record and is favorable to the Veteran's claim; there is no medical evidence against the claim.  As such, when viewing the matter in the light most favorable to the Veteran, the Board finds that the evidence is at least in equipoise that the Veteran's degenerative arthritis of the thoracolumbar spine is related to his military service; therefore, service connection for such disability is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Entitlement to service connection for degenerative arthritis of the thoracolumbar spine is granted.



____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


